NO. 07-12-0118-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                  JUNE 21, 2012
                         ______________________________


                         WANDA HOPE ALLEN, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 64TH DISTRICT COURT OF SWISHER COUNTY;

           NO. A3960-0506; HONORABLE ROBERT W. KINKAID, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Pending before this Court is a Motion to Dismiss Appeal filed by Wanda Hope

Allen's counsel in which he represents that Appellant wishes to withdraw her notice of

appeal and dismiss the appeal. The motion is signed by counsel but not by Appellant.

However, attached to the motion is a letter from Appellant to counsel notifying him of

her desire to no longer pursue this appeal. We dismiss this appeal.
       Rule 42.2(a) of the Texas Rules of Appellate Procedure provides that an appeal

may be dismissed if an appellant withdraws his or her notice of appeal by signed motion

accompanied by the signature of the appellant's attorney.           The purpose of the

requirement that a motion to dismiss be signed by both the appellant and counsel may

be to protect an appellant from having his or her appeal dismissed by counsel without

consent and to insure that counsel had notice of the dismissal to advise the client on the

consequences of a dismissal.       Conners v. State, 966 S.W.2d 108, 110 (Tex.App.--

Houston [1st Dist.] 1998, pet. ref'd).


       The decision of whether to take an appeal from a criminal conviction is personal

to the accused. See id. at 110 (citing Jones v. Barnes, 463 U.S. 745, 751, 103 S. Ct.
3308, 77 L. Ed. 2d 987 (1983). Thus, we apply Rule 2 of the Texas Rules of Appellate

Procedure to suspend the requirement in Rule 42.2(a) that Appellant=s signature appear

on the motion to dismiss and accept her letter to counsel expressing her intent as

sufficient to satisfy the spirit of the rule.   No decision of this Court having been

delivered, we dismiss the appeal. No motion for rehearing will be entertained and our

mandate will issue forthwith.


                                                Patrick A. Pirtle
                                                    Justice



Do not publish.




                                            2